DETAILED ACTION
Claims 64-83 are presented for examination.
The present application is being examined under the AIA  (America Invents Act) First Inventor to File.
This Office Action is Non-Final.
Claims 64 and 74 are independent claims. Claims 65-73, 75-83 are dependent claims. 
This action is responsive to the following communication: corresponding claims filed on 03-19-2021.


Continuation Application
This application discloses and claims only subject matter disclosed in prior Application No. 15/711,264 filed August 21, 2017 and names an inventor or inventors named in the prior application.  Accordingly, this application constitutes a continuation claiming benefit of the filing date of August 21, 2017 which is acknowledged.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. under 35 U.S.C. 120 (continuation) is acknowledged. Applicant has complied with one or more conditions for receiving the benefit of an earlier filing date:
a) The later filed Application is filed prior to the patent issued of the earlier application.  [copendency; MPEP 211.01(b) (I)]
b) At least one common inventor [MPEP 201.07]

c) The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03-30-2021 is in compliance with the provisions of 37 CFR 1.97

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
For faster processing of Terminal Disclaimer the USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/ patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/ eTD-info-I.jsp.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Claims of the instant application, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,922,089 (hereinafter Patent No. ‘089). Although the claims at issue are not identical, they are not patentably distinct from each other because the following:

As per claims 64, 74, Patent No. ‘089 discloses a mobile device configured for providing a mobile application, the mobile application including a plurality of service applications, the mobile device comprising: circuitry configured to: 
determine a dependency tree for the mobile application, wherein: ( determine a dependency tree for the mobile application; claim 1) 
the dependency tree defines startup and shutdown dependencies among the plurality of service applications; and ( the dependency tree defines startup and shutdown dependencies among the plurality of service applications; claim 1) 
each service application is configured to execute within a separate thread upon startup; and (each service application is configured to execute within a separate thread upon startup,; claim 1) 
determine to execute a first service application of the plurality of service applications; (determine to execute a first service application of the plurality of service applications,; claim 1)
determine, based on the dependency tree, one or more parent service applications of the first service application; (determine, based on the dependency tree, one or more parent service applications of the first service application; claim 1) 
startup the one or more parent service applications based on the dependency tree in one or more threads; and (startup the one or more parent service applications based on the dependency tree in one or more threads; claim 1) 
subsequent to starting up the one or more parent service applications, startup the first service application in a first thread separate from the one or more threads; and (subsequent to starting up the one or more parent service applications, startup the first service application in a first thread separate from the one or more threads; claim 1) 
subsequent to starting up the first service application, execute the first service application within the first thread. (subsequent to starting up the first service application, execute the first service application within the first thread; claim 1) 
As per claims 65, 75, Patent No. ‘089 discloses a mobile device, wherein the circuitry configured to execute the first service application includes the circuitry being configured to: generate, within the first thread and by the first service application, an application page including a reference to a second service application, wherein the second service application has been started up as a parent service application of the first service application; provide the application page to a user interface of the mobile device; and in response to determining user selection of the reference, send a service application request to the second service application to execute the second service application. (determine to execute a first service application of the plurality of service applications, wherein the first service application is configured to generate an application page for presentation on at least a portion of a user interface operating on the mobile device, and responsive to receiving a service application request comprising application page input parameters & subsequent to starting up the first service application, execute the first service application within the first thread; and provide, based at least in part on the application page input parameters, the application page corresponding with the first service application for presentation on the at least a portion of the user interface; claim 1)
As per claims 73, 82, Patent No. ‘089 discloses a mobile device wherein the circuitry is configured to determine to execute the first service application in response to receiving a service application request from a base application of the mobile application, and wherein the base application is configured to execute within a separate thread from the plurality of service applications. (claims 1-5) 
As per claim 83, Patent No. ‘089 discloses a mobile device wherein: the step of determining to execute the first service application is performed in response to receiving a service application request from a base application of the mobile application, and the base application is configured to execute within a separate thread from the plurality of service applications. (claims 1-5)

		Thus, a later application claim is not patentably distinct from an earlier patent claim if the later claim is anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).”  ELI LILLY AND COMPANY  v  BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 64, 73-74, 83 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20140373027 (hereinafter  Pulapaka) in view of  U.S. Publication No. 2007/0294668 ( hereinafter Mohindra).
As per claims 64, 74, Pulapaka discloses a mobile device configured for providing a mobile application, the mobile application including a plurality of service applications, the mobile device comprising: circuitry configured to: 
determine a dependency tree for the mobile 1application, wherein:  (a child application may be dynamically created during execution of a parent application [at 104; step 104 of Fig 1, Figs 1-2] Alternatively, ¶ [0018] states that “in another example, an application within an application package may be identified as a dependency application that may provide functionality depended upon by another application, such as a first application, within the application package” )
the dependency tree defines startup (a child application may be dynamically created during execution of a parent application, at 104; step 104 of Fig 1, Figs 1-2]  ) and shutdown dependencies among the plurality of service applications; and (A dependency lifetime of the dependency application may be managed according to a first lifetime of the first application. In this way, lifetimes (e.g., initialization, execution, suspension, termination, etc.) of applications may be managed to take into account dynamically created child applications and/or dependency relationships; abstract)
each service application is configured to execute within a separate thread upon startup; and  (dynamically created children (e.g., the viewer process, a spell checker process, and/or other child applications created by the document application) may be treated as mutually exclusive, and thus may be suspended and/or resource managed independently; [0018] )
determine to execute a first service application of the plurality of service applications; (¶ [0018] states that “a child application may be dynamically created during execution of a parent application, at 104. For example, a photo sharing parent application may create a photo editing child application (e.g., a user may open a photo editing user interface of a photo sharing application”
determine, based on the dependency tree, one or more parent service applications of the first service application; (¶ [0018] states that “a child application may be dynamically created during execution of a parent application, at 104. For example, a photo sharing parent application may create a photo editing child application (e.g., a user may open a photo editing user interface of a photo sharing application” ).
startup the one or more parent service applications based on the dependency tree in one or more threads; and ( [ step 104 of Fig 1, Figs 1-2, [0018] state that “a child application may be dynamically created during execution of a parent application  where the dynamically created children (e.g., the viewer process, a spell checker process, and/or other child applications created by the document application” ) 
subsequent to starting up the one or more parent service applications, startup the first service application in a first thread separate from the one or more threads; and ( “In another example, an application within an application package may be identified as a dependency application that may provide functionality depended upon by another application, such as a first application, within the application package.  A dependency lifetime of the dependency application may be managed according to a first lifetime of the first application [Abstract; Figs 1-2 ] where the dynamically created children (e.g., the viewer process, a spell checker process, and/or other child applications created by the document application) may be treated as mutually exclusive, and thus may be suspended and/or resource managed independently [0018] )
subsequent to starting up the first service application, execute the first service application within the first thread. ( “In another example, an application within an application package may be identified as a dependency application that may provide functionality depended upon by another application, such as a first application, within the application package.  A dependency lifetime of the dependency application may be managed according to a first lifetime of the first application [Abstract; Figs 1-2 ] where the dynamically created children (e.g., the viewer process, a spell checker process, and/or other child applications created by the document application) may be treated as mutually exclusive, and thus may be suspended and/or resource managed independently [0018]]
Pulapaka may not distinctly discloses where the claim expression directed to “shutdown dependencies among of plurality of service application” is construed as a software service teardown in a controlled manner. However, Mohindra discloses a software service teardown in a controlled manner. [0095-0096] More particularly, Mohindra discloses the following:
determine a dependency tree for a mobile application the application, wherein the dependency tree defines startup ( a composite service is formed by configuring and deploying service components that collectively form the composite. The exact service 
components are determined dynamically while the dependency tree among components is traversed top down. Starting with the active template for the service type at the highest level of the composite, the dependency tree is traversed top down by visiting the active templates and active objects in the active repository.  In the active repository, the active objects are the nodes in the tree; 0093, Figs 4-5, Fig 9) and shutdown dependencies among the plurality of service applications, (The tear down process occurs when a service is no longer needed or an administrator issues a service tear down command or a policy requiring the service to be turned off goes into effect or the service cannot be sustained under the current set of conditions.  The steps involved are the exact reverse of the steps followed while composing a service; 0095-0096, 0100, 0103, Fig 10, Fig 11C)  and 
each service application is configured to execute within a separate thread upon startup; ( active template using a EJB container service; [0046-0047] )
determine to execute a first service application of the plurality of service applications; (a composite service is formed by configuring and deploying service components that collectively form the composite; 0093, Figs 4-5, Fig 9)
determine, based on the dependency tree, one or more parent service applications of the first service application; (a composite service is formed by configuring and deploying service components that collectively form the composite. The exact service components are determined dynamically while the dependency tree among components is traversed top down. Starting with the active template for the service type at the highest level of the composite, the dependency tree is traversed top down ….; [0093] For example, a dependency tree is illustrated in Fig 5 where the lower software component, i.e. 516 is dependent from a higher software component 506, so on and so forth )
startup the one or more parent service applications based on the dependency tree in one or more threads; (a composite service is formed by configuring and deploying service components that collectively form the composite. The exact service 
components are determined dynamically while the dependency tree among components is traversed top down. Starting with the active template for the service type at the highest level of the composite, the dependency tree is traversed top down by visiting the active templates and active objects in the active repository.  In the active repository, the active objects are the nodes in the tree; 0093, Figs 4-5, Fig 9)
subsequent to starting up the one or more parent service applications, startup the first service application in a first thread separate from the one or more threads; and [inter alia: a composite service is formed by configuring and deploying service components that collectively form the composite. The exact service 
components are determined dynamically while the dependency tree among components is traversed top down. Starting with the active template for the service type at the highest level of the composite, the dependency tree is traversed top down by visiting the active templates and active objects in the active repository.  In the active repository, the active objects are the nodes in the tree [0093, Figs 4-5, Fig 9] where each active template is using a EJB container service [0046-0047] ]
subsequent to starting up the service application, execute the first service application within the first thread. [inter alia; The next level object configures and deploys the actual service component once all the required supporting components are known to be ready and functional.  This continues until all components, including the top-level service component are configured, deployed, and brought to desired service delivery state; 0094]

It would have been obvious at the time of the invention was made/filed to modify the teachings of Pulapaka et al. and Mohindra et al. because both references are in the same field of endeavor. Mohindra’s teaching of teardown of software service in a controlled manner would enhance Pulapaka's system by allowing other software components dependent of software component to be torn down to find alternative supportive service thus improving system performance and operability. 
Because independent claim 74 is functionally equivalent to claim 64, it is rejected for the same reasons described above. 
As per claim 73, Pulapaka as modified discloses wherein the circuitry is configured to determine to execute the first service application in response to receiving a service application request from a base application of the mobile application, and wherein the base application is configured to execute within a separate thread from the plurality of service applications. (Pulapaka; dynamically created children (e.g., the viewer process, a spell checker process, and/or other child applications created by the document application) may be treated as mutually exclusive, and thus may be suspended and/or resource managed independently; ¶ [0018] ) , (Mohindra ; a composite service is formed by configuring and deploying service components that collectively form the composite. The exact service components are determined dynamically while the dependency tree among components is traversed top down. Starting with the active template for the service type at the highest level of the composite, the dependency tree is traversed top down by visiting the active templates and active objects in the active repository.  In the active repository, the active objects are the nodes in the tree; 0093, Figs 4-5, Fig 9)
As per claim 83, Pulapaka as modified discloses wherein: the step of determining to execute the first service application is performed in response to receiving a service application request from a base application of the mobile application, and the base application is configured to execute within a separate thread from the plurality of service applications. (Pulapaka; dynamically created children (e.g., the viewer process, a spell checker process, and/or other child applications created by the document application) may be treated as mutually exclusive, and thus may be suspended and/or resource managed independently; ¶ [0018] ), (Mohindra ; a composite service is formed by configuring and deploying service components that collectively form the composite. The exact service components are determined dynamically while the dependency tree among components is traversed top down. Starting with the active template for the service type at the highest level of the composite, the dependency tree is traversed top down by visiting the active templates and active objects in the active repository.  In the active repository, the active objects are the nodes in the tree; 0093, Figs 4-5, Fig 9)

Claims 70-71, 78, 80-81 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20140373027 (hereinafter  Pulapaka) in view of  U.S. Publication No. 2007/0294668 ( hereinafter Mohindra) and further view of U.S. Publication No. 2013/0047150 (hereinafter Malasky) 


As per claims 70, 78, 80 Pulapaka  as modified does not distinctly disclose at least two of the plurality of service applications utilize different code formats. 
However, Malasky discloses at least two of the plurality of service applications utilize different code formats. (cross-platform code format for software application; ¶ [0010] 
It would have been obvious at the time of the invention was made/filed to modify the teachings of Pulapaka as modified and Malasky because all references are in the same field of endeavor. Malasky’s teaching of  implementing cross-platform software applications would enhance Pulapaka's as modified system by allowing the computer system integrate and property operate a variety of different format applications, thus improving operability for the computer system for the user. 
As per claims 71, 81 Pulapaka as modified discloses wherein at least one of the plurality of service applications utilize a standard mobile application code format. (Malasky; java; ¶ [004]) 


Allowable Subject Matter
Claims 65-69, 72, 75-77, 79, 82 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Relevant Prior Art
Pertinent prior art for the instant application is U.S. Publication No. 2019/0108038 by Liu et al. which discloses the invention directed to “receiving a startup command for the application, creating a child process using the parent process, and launching the application based on the child process, the child process being a copy of the parent process” ¶ [0048]. Furthermore, Liu discloses syntax tree generating module associated with the application. ¶ [0149]– [0153]



Conclusion

With respect to any newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See MPEP §714.02 and § 2163.06. For example, when responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        

Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov




	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Abstract discloses managing applications for a “mobile device”